Citation Nr: 1200979	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  04-06 413	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS), including as secondary to service-connected hemorrhoids.

2.  Entitlement to an increased rating for post operative residuals of right elbow calcification, currently rated 30 percent disabling.

3.  Entitlement to an increased rating for hemorrhoids, status post hemorrhoidectomy, currently rated 30 percent disabling.

4.  Entitlement to a temporary total rating under 38 C.F.R. § 4.30 (2011) based upon convalescence from a December 2006 revision right cubital tunnel decompression.

5.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and fiancé


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Togus, Maine (Togus RO) and Manchester, New Hampshire (Manchester RO).

A December 2002 rating decision, adjudicated by the Togus RO and issued by the Manchester RO, continued a 30 percent disability rating for the Veteran's post-operative residuals of a calcification of the right elbow and a 10 percent disability rating for the Veteran's post-operative residuals of a hemorroidectomy.  In a January 2004 rating decision, the Manchester RO rated the Veteran's post-operative residuals of a hemorroidectomy under the diagnostic criteria for stricture of the anus, based upon the evidence in the record.  As higher schedular ratings are available under this criteria, the issue remains on appeal.  See AB v. Brown, 6 Vet., App. 35 (1993).

In a March 2007 rating decision, the Manchester RO, inter alia, denied entitlement to service connection for IBS and entitlement to a TDIU rating.  In addition entitlement to a temporary total disability rating based upon convalescence from a December 29, 2006 surgery for right elbow cubital tunnel release was denied.  

In September 2003, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing) on the issues of increased disability ratings for his post-operative residuals of right elbow calcification and hemorrhoids, status post hemorrhoidectomy.  In June 2007, the Veteran testified at a DRO hearing on the issues of entitlement to service connection for IBS, entitlement to a temporary total rating based upon convalescence from a December 2006 revision right cubital tunnel decompression and entitlement to a TDIU.  The transcripts of these hearings have been associated with the record.

In his February 2004 substantive appeal the Veteran requested a Board hearing; however, since that time, he has filed two additional substantive appeals in which he indicated that he did not such a hearing.  As such, this request is considered withdrawn.  38 C.F.R. § 20.704(e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It appears that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) based, at least in part, on his service-connected right elbow disabilities.  Where there has been a determination with regard to SSA benefits, the records concerning that decision and any underlying medical records must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000).

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

The Veteran contends that his IBS is secondary to his service-connected hemorrhoid disability.  At his DRO hearing, the Veteran testified that he was told that, due to his anal stricture, he would he having a lot of problems with his bowel movements.  The Veteran should be afforded a VA examination to determine whether his IBS has been caused or aggravated by his service-connected hemorrhoid disability and anal stricture.  

Pursuant to Diagnostic Code 7333, anal stricture manifested warrants a 30 percent disability rating if manifested by moderate reduction of the lumen or occasional moderate leakage and a 50 percent disability rating is warranted for great reduction of the lumen or extensive leakage.  38 C.F.R. § 3.114, Diagnostic Code 7333 (2011).  Ongoing treatment records for the Veteran reflect that he had tight sphincter tone but do not reflect a recent assessment of the lumen.  The most recent VA examination to assess his service-connected hemorrhoid disability was performed in September 2003.  As such, the Veteran should be provided with an examination to determine the current nature and severity of his service-connected hemorrhoid and anal stricture disability.

VA medical records show ongoing treatment for pain and swelling in the Veteran's right elbow.  While much of this treatment has been for his separately service-connected right ulnar nerve disability, it is unclear what, if any, symptoms are associated with his service-connected residuals of right elbow calcification.  His most recent examination to assess this disability was performed in December 2004.  As such, an examination is needed to determine the current disability from his service-connected right elbow calcification.  

The Veteran has claimed entitlement to a temporary 100 percent disability rating for convalescence from surgery for his right elbow cubital tunnel release, associated with his service-connected right ulnar nerve disability.  A temporary total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under 38 C.F.R. § 4.30, effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.

Notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4. 30.  Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296-297 (1995). The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury" and recovery as "the act of regaining or returning toward a normal or healthy state."  Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.

The Veteran underwent a revision to his right cubital tunnel decompression on December 29, 2006.  After the surgery, a splint was placed on his right upper extremity.  A VA medical record dated January 18, 2007, reflects that the Veteran had a well healed incision which was dry and closed.  He was instructed to start a home physical therapy program to increase his range of motion.  A February 2007 VA medical record shows that the Veteran indicated that his numbness persisted.  It was also noted that his post-operative recovery was complicated by urinary retention and the need for a Foley catheter for six weeks.  A March 2007 VA medical record shows that the Veteran was still experiencing right arm pain and weakness and that his symptoms had not improved after the surgery.

These records suggest that the Veteran may have required a period of convalescence, but do not indicate when the period of convalescence would end.  As such, an opinion should be obtained as to whether the Veteran necessitated a period of convalescence and, if so, how long.

The Veteran has contended that he cannot work due to his service-connected disabilities.  While there is some evidence in the claims file that he is unable to work, it is unclear whether this is due to his service-connected disabilities alone.  The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  A VA examination is needed to determine whether his service-connected disabilities, preclude him from obtaining or maintaining substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and obtain a copy of that agency's decision(s) concerning the Veteran's claim(s) for disability benefits, including any medical records used to make the decision(s).

The Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claims, and he should be notified to submit any additional records that are in his possession.

2.  After obtaining SSA records, schedule the Veteran for a VA examination to determine the etiology of IBS.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's IBS was either caused or aggravated (made worse) by the Veteran's service-connected hemorrhoid and anal stricture disability.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected post-operative residuals of a hemorroidectomy.  

The claims folder must be made available to and reviewed by the examiner and this should be noted.

The examiner should determine the extent of the reduction of the lumen, and indicate whether it is moderate or great, and whether the Veteran's fecal leakage is considered moderate or extensive.  

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

4.  The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected post operative residuals of right elbow calcification.  

The claims folder must be made available to and reviewed by the examiner and this should be noted.

The examiner should determine if there is a loss of bone substance in the elbow, specifically of the ulna and, if so, to what extent.  

Range of motion of the right elbow should be reported in degrees.  The examiner should determine whether the right elbow disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

5.  The Veteran's claims file should be provided to a VA examiner to review the record and provide an opinion as to whether the right elbow cubital tunnel release performed in December 2006, required a period of convalescence (including periods when recovery from the surgery would have precluded work), and if so, when the period of convalescence would have ended.

If further examination or testing is needed, this should be undertaken. The examiner should provide a rationale for the opinion.

6.  After the above development has been completed, schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him. All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (post operative residuals of right elbow calcification, hemorrhoids, status post hemorrhoidectomy, adjustment disorder and right ulnar nerve neuropathy) would, collectively, prevent him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner should also report whether his or her opinion would change if IBS were to be service-connected.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

7.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


